EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chai Im on February 3, 2022.

The application has been amended as follows: 
Claim 21: A structure of a human-powered vehicle, comprising at least one coupling kit comprising a fastening zone and a complementary fastening zone, the fastening zone being configured to be directly coupled to a complementary fastening zone presented by a similar vehicle, wherein the fastening zone and the complementary fastening zone of a same coupling kit are positioned laterally in a plane perpendicular to a main axis of movement of the human-powered vehicle, on [[a]] opposite sides of the human-powered vehicle.
Claim 23: The structure according to claim 21, wherein the fastening zone and the complementary fastening zone of a same coupling kit are positioned laterally, on [[a]] opposite sides of the human-powered vehicle, and offset by a predetermined distance about a main axis of movement of the human-powered vehicle. 
Claim 25: The structure according to claim 21, wherein the complementary fastening zone comprises at least one permanent magnet engaging with at least one metal element presented by a fastening zone of the similar vehicle. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches human-powered vehicles such as bicycles with fastening zones connecting to complementary fastening zones on terminals for charging, the prior art fails to teach the vehicles containing both a fastening zone and a complementary fastening zone wherein the vehicles can be directly coupled to one another for charging via the fastening zone of one vehicle directly connecting to the fastening zone of another similar vehicle as claimed in claim 21. Claims 23-37 depend from claim 21 and are therefore, considered allowable. 
Claims 39 and 40 were previously indicated as containing allowable subject matter. An updated prior art search did not reveal any additional art relevant to the claims. The claims were amended on January 25, 2022 by applicant to be independent claims containing the subject matter of canceled claim 38 in addition to the previously indicated allowable subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
In light of the amendments to the drawings filed on January 25, 2022, the drawing objections set forth in the non-final office action mailed on November 2, 2021 are hereby withdrawn.
Specification
In light of the amendment to the specification filed on January 25, 2022, the objection to the specification set forth in the non-final office action mailed on November 2, 2021 is hereby withdrawn.
Claim Objections
In light of the amendments to the claims filed on January 25, 2022, the claim objections set forth in the non-final office action mailed on November 2, 2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on January 25, 2022, the 112(b) rejections set forth in the non-final office action mailed on November 2, 2021 are hereby withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611